Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching unit that outputs a drive signal” in claim 5; and “an operation unit that switches welding conditions” in claim 8.
The switching unit is being interpreted as “The switching unit 321a outputs a drive signal to the feeding motor 311. The switching unit 321a generates the drive signal by switching between ON and OFF of a built-in switching element based on a switch drive signal received from the switching controller 321b. As shown in Fig. 3, the switching unit 321a includes a full bridge circuit having four switching elements Q1 to Q4 and four diodes D1 to D4” as in the specification, and art-recognized equivalents which generate a drive signal by switching between on/off.
The operation unit is being interpreted as “plurality of operation means, and outputs, to the control unit 32.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller gradually changes the second speed command over time.” However, it is unclear what type of control might be considered “gradual.” i.e. what 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair et al. (US 6831251 B1, hereinafter “Artelsmair”) in view of Needham et al. (US Pat. 2867743, hereinafter “Needham”).
Regarding claim 1, Artelsmair teaches a wire feeding system (11 in Fig. 1, which comprises  elements 4, 32, 33, 27, 28 in Fig. 2) comprising: 
a first feeder (28, Fig. 2) provided with a first feeding motor (33) that feeds a wire (13) in a wire feeding direction (to the right in Fig. 2); 
a second feeder (27) spaced apart from the first feeder in the wire feeding direction and provided with a second feeding motor (32) that feeds the wire in the wire feeding direction; and 
a controller (4 and 40, together) that controls a rotation speed of the first feeding motor based on a first speed command (“a signal representing a speed…is transmitted from the speed regulator unit 40 to the welding wire feeders 27, 28. The main drive 29 is then regulated by the speed regulator unit 40,” Col. 6 lines 22-27) and controls a rotation speed of the second feeding “a signal representing a speed…is transmitted from the speed regulator unit 40 to the welding wire feeders 27, 28. The main drive 29 is then regulated by the speed regulator unit 40,” Col. 6 lines 22-27, where the second speed may be different than the first speed, see e.g. Col. 6 lines 64-67), wherein the controller “the speed of the…auxiliary drive 30, is adjusted or reduced, i.e. by reducing the speed, in particular the wire feed rate of the auxiliary drive 30,” Col. 7 lines 2-7) 
Artelsmair fails to teach the controller gradually changing the second speed command over time when an amount of change of the second speed command is not within a predetermined range. However, Needham teaches, in a welding wire feeder (D, Fig. 1), controlling to gradually change a speed command over time when an amount of change of the speed command is not within a predetermined range (Col. 3: “adjusting the rate of electrode feed to maintain the desired matching with the rate of burning away of the electrode by the arc. The control of the gradual change in the rate of electrode feed may be derived from…any factor arising from the departure from the required equilibrium condition,” lines 31-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Artelsmair by configuring the controller of Artelsmair to gradually change the second speed command over time when an amount of the change of the speed command is not within a predetermined range as taught by Needham in order to ensure that the rate of electrode feed maintains “the desired matching with the rate of burning away of the electrode by the arc,” (Needham Col. 3 lines 31-33). Furthermore, one of ordinary skill would 
Regarding claim 2, Artelsmair discloses the amount of change of the second speed command is a negative value, and the controller decreases the second speed command over time (“the speed of the…auxiliary drive 30, is…reduced, i.e. by reducing the speed, in particular the wire feed rate of the auxiliary drive 30,” Col. 7 lines 2-7). Needham above in claim 1 taught the controller gradually changing the second speed command over time, and thus the combined Artelsmair-Needham teaches the controller gradually decreasing the second speed command over time.
Regarding claim 3, Artelsmair discloses the controller changes the first speed command in conjunction with the second speed command when the controller Col. 6 lines 24-34: main drive 29 is then regulated by the speed regulator unit 40…auxiliary drive 30…is regulated on the basis of the main drive). Needham above in claim 1 taught the controller gradually changing the second speed command over time.
Regarding claim 4, Artelsmair discloses the first feeder includes a first feeding roll (those elements 34 labeled as the first feeding roll in Annotated Fig. 2 below) that is rotated by the first feeding motor (33) to feed the wire, and the second feeder includes a second feeding roll (those elements 34 labeled as a second feeding roll in Annotated Fig. 2 below) that is rotated by the second feeding motor (32) to feed the wire, and wherein the controller, when gradually (as taught by Needham in Claim 1 above) changing the second speed command over time, changes Col. 6 lines 27-34) so that a surface speed of the second feeding roll becomes faster than a surface speed of the first feeding roll (“the speed or a wire feed rate of the auxiliary drive 30 is higher than the speed or the wire feed rate of the main driver 29,” Col. 6 lines 64-67).

    PNG
    media_image1.png
    491
    620
    media_image1.png
    Greyscale

Regarding claim 6, Artelsmair discloses a welding system (Fig. 1) comprising: 
a welding torch (10);
 a welding power-supply apparatus (2) that supplies power to the welding torch; and 
a wire feeding system set forth in claim 1, the wire feeding system feeding the wire to the welding torch (as set forth in claim 1 above).
Regarding claim 8, Artelsmair discloses the welding system set forth above including an operation unit that switches welding conditions (“input and/or output device” 22 which is an equivalent as it allows for input to change the welding conditions: “input and/or output device 22, by means of which a whole range of settings can be entered for welding parameters,” to be forwarded to the control system 4, Col. 4 lines 52-56), and teaches the system capable of, when the welding conditions are switched, the controller changes the second speed command to have a value corresponding to a feeding speed included in welding conditions after the switching (“a user can set a wire feed rate from input and/or output device 22…enabling appropriate desired values to be sent from the control system 4 to the speed regulator unit 40,” Col. 5 line 64-Col. 6 line 1).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Needham as applied to claim 1 and further in view of Rosen (US Pat. 3586221).
Regarding claim 5, Artelsmair discloses a 40) that outputs a drive signal to the second feeding motor; a switch control unit (4) that is capable of controlling switching of the 3) that supplies power to the switching unit and the switching control unit (Col. 6 lines 23-34 and Col. 7 lines 14-16). Artelsmair fails to teach the switching unit. However, Rosen teaches, in a welding wire feeder (Fig. 1), a switching unit that outputs a drive signal to a second feeding motor (“power switching for controlling application of speed regulating power to the pull motor,” Col. 1 line 75-Col. 2 line 2, which by outputting a switching signal is equivalent to the claimed switching unit because it performs substantially the same function in substantially the same manner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Artelsmair by configuring the unit outputting the drive signal to be a switching unit as taught by Rosen because it amounts to a simple substation of one type of drive signal output for another known in the art with predictable results.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Needham as applied to claim 6 and further in view of Pollock (US Pat. 3602687).
Regarding claim 7, Artelsmair discloses the welding system set forth above but fails to teach a detector that detects an arc break. However, Pollock teaches, in a welding system (Fig. 1), a detector (“other sensing device” as recited in Col. 8 lines 22-29) that detects an arc break (“when said other sensing device fails to detect the existence of an arc,” Col. 8 lines 22-29), “decrease said speed when said other sensing device fails to detect the existence of an arc,” Col. 8 lines 22-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the welding system of the modified Artelsmair by adding a detector that detects and arc break and changes the second speed command to have a value corresponding to a slowdown feeding speed as taught by Pollock in order to further ensure that the arc is stable and that a “desirable uniform weld” will be obtained (Pollock Col. 1 lines 20-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Examiner, Art Unit 3761